Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 1 of 52 Page ID #:2966




                                                                           64
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 2 of 52 Page ID #:2967




                                                                           65
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 3 of 52 Page ID #:2968




                                                                           66
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 4 of 52 Page ID #:2969




                                                                           67
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 5 of 52 Page ID #:2970




                                                                           68
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 6 of 52 Page ID #:2971




                                                                           69
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 7 of 52 Page ID #:2972




                                                                           70
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 8 of 52 Page ID #:2973




                                                                           71
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 9 of 52 Page ID #:2974




                                                                           72
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 10 of 52 Page ID #:2975




                                                                            73
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 11 of 52 Page ID #:2976




                                                                            74
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 12 of 52 Page ID #:2977




                                                                            75
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 13 of 52 Page ID #:2978




                                                                            76
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 14 of 52 Page ID #:2979




                                                                            77
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 15 of 52 Page ID #:2980




                                                                            78
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 16 of 52 Page ID #:2981




                                                                            79
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 17 of 52 Page ID #:2982




                                                                            80
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 18 of 52 Page ID #:2983




                                                                            81
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 19 of 52 Page ID #:2984




                                                                            82
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 20 of 52 Page ID #:2985




                                                                            83
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 21 of 52 Page ID #:2986




                                                                            84
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 22 of 52 Page ID #:2987




                                                                            85
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 23 of 52 Page ID #:2988




                                                                            86
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 24 of 52 Page ID #:2989




                                                                            87
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 25 of 52 Page ID #:2990




                                                                            88
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 26 of 52 Page ID #:2991




                                                                            89
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 27 of 52 Page ID #:2992




                                                                            90
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 28 of 52 Page ID #:2993




                                                                            91
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 29 of 52 Page ID #:2994




                                                                            92
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 30 of 52 Page ID #:2995




                                                                            93
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 31 of 52 Page ID #:2996




                                                                            94
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 32 of 52 Page ID #:2997




                                                                            95
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 33 of 52 Page ID #:2998




                                                                            96
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 34 of 52 Page ID #:2999




                                                                            97
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 35 of 52 Page ID #:3000




                                                                            98
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 36 of 52 Page ID #:3001




                                                                            99
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 37 of 52 Page ID #:3002




                                                                           100
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 38 of 52 Page ID #:3003




                                                                           101
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 39 of 52 Page ID #:3004




                                                                           102
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 40 of 52 Page ID #:3005




                                                                           103
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 41 of 52 Page ID #:3006




                                                                           104
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 42 of 52 Page ID #:3007




                                                                           105
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 43 of 52 Page ID #:3008




                                                                           106
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 44 of 52 Page ID #:3009




                                                                           107
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 45 of 52 Page ID #:3010




                                                                           108
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 46 of 52 Page ID #:3011




                                                                           109
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 47 of 52 Page ID #:3012




                                                                           110
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 48 of 52 Page ID #:3013




                                                                           111
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 49 of 52 Page ID #:3014




                                                                           112
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 50 of 52 Page ID #:3015




                                                                           113
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 51 of 52 Page ID #:3016




                                                                           114
Case 2:15-cr-00704-SJO Document 337-1 Filed 10/26/18 Page 52 of 52 Page ID #:3017




                                                                           115
